   Case 3:19-cv-02671-D Document 17 Filed 10/20/20             Page 1 of 4 PageID 163



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

DEBORAH JONES,                              §
                                            §
                     Plaintiff,             §
                                            §
VS.                                         §    Civil Action No. 3:19-CV-2671-D
                                            §
QUIKTRIP CORPORATION,                       §
                                            §
                     Defendant.             §

                                  MEMORANDUM OPINION
                                      AND ORDER

       In this removed action based on diversity jurisdiction, defendant moves to strike

plaintiff’s billing affidavits filed under Tex. Civ. Prac. & Rem. Code Ann. § 18.001(b)1 on

the basis that they violate several Federal Rules of Evidence. Plaintiff has not responded to

the motion, and the court now grants it for the reasons that follow.




       1
        Section 18.001(b) provides:

              Unless a controverting affidavit is served as provided by this
              section, an affidavit that the amount a person charged for a
              service was reasonable at the time and place that the service was
              provided and that the service was necessary is sufficient
              evidence to support a finding of fact by judge or jury that the
              amount charged was reasonable or that the service was
              necessary. The affidavit is not evidence of and does not support
              a finding of the causation element of the cause of action that is
              the basis for the civil action.
   Case 3:19-cv-02671-D Document 17 Filed 10/20/20             Page 2 of 4 PageID 164



                                              I

       Plaintiff Deborah Jones (“Jones”) brought this premises liability suit in state court

against defendant QuikTrip Corporation d/b/a Quicktrip #923 (“QuikTrip”), arising from an

incident in which Jones tripped on a mat that was rolled up on the floor of the QuikTrip store

located at 8414 South Hampton Road in Dallas. QuikTrip removed the case to this court

based on diversity of citizenship (Jones is a Texas citizen, and QuikTrip is a citizen of

Oklahoma).

       Following removal, Jones filed billing record affidavits from her healthcare providers

that purportedly attest to the reasonableness and necessity of her treatment and medical

expenses.2 QuikTrip moves to strike the affidavits on the ground that they exceed the scope

of Fed. R. Evid. 901, constitute inadmissible hearsay under Rules 801 - 804, and fail to

comply with the expert competency requirements of Rule 702. Jones has not responded to

the motion.3

                                              II

       As several recent decisions by judges of this court demonstrate, the procedure that

Jones has invoked is improper because § 18.001(b) is procedural and therefore inapplicable

in federal court, even in a case in which subject matter jurisdiction is based on diversity of


       2
       On January 8, 2020 Jones filed a notice of filing business record affidavits that
attached, inter alia, billing affidavits from her healthcare providers. The documents in
question are listed in QuikTrip’s motion. See D. Mot. Strike at 3-4.
       3
       QuikTrip filed its motion on September 10, 2020. Jones’s response was due October
1, 2020. See N.D. Tex. Civ. R. 7.1(e).

                                            -2-
   Case 3:19-cv-02671-D Document 17 Filed 10/20/20              Page 3 of 4 PageID 165



citizenship. See Baird v. Shagdarsuren, 2019 WL 2286084, at *2 (N.D. Tex. May 29, 2019)

(Boyle, J.); see also Jenkins v. Kroger Tex. L.P., No. 3:20-CV-0033-E, order at 2 (N.D. Tex.

July 21, 2020) (Brown, J.) (order) (“The Texas Supreme Court has held that section 18.001

affidavits are ‘purely procedural’ matters. Accordingly, section 18.001 is inapplicable in this

federal diversity case.” (internal citations omitted)); Newby v. Kroger Co., 2020 WL

3963740, at *2 (N.D. Tex. July 11, 2020) (Godbey, J.) (“[T]he Texas Supreme Court’s 2018

decision in [Gunn v. McCoy, 554 S.W.3d 645, 672, 674 (Tex. 2018),] persuades this Court

that section 18.001 is a procedural rule, not a substantive law providing a presumption

regarding the damages element of a state negligence claim, and that it is thus not rendered

applicable by Federal Rule of Evidence 302.”).

       The court acknowledges that other judges of this court, including the undersigned,

have declined to strike affidavits filed under the § 18.001(b) procedure. In Gorman v. ESA

Management, LLC, 2018 WL 295793, at *1 (N.D. Tex. Jan. 4, 2018) (Fitzwater, J.), for

example, the undersigned held: “[b]ased on the current state of the law, the court concludes

that § 18.001(b) is a substantive provision of Texas law that applies in this case.” Id. at *1

(citing decisions by judges of this court).4

       But the more recent decisions in this district, which post-date the decisions of the

Supreme Court of Texas in Gunn and Haygood v. De Escabedo, 356 S.W.3d 390 (Tex.



       4
        Even in Gorman, however, the court declined to follow any deadlines for filing
affidavits and controverting affidavits imposed by § 18.001(d) because these provisions were
clearly procedural. Gorman, 2018 WL 295793, at *2.

                                               -3-
   Case 3:19-cv-02671-D Document 17 Filed 10/20/20              Page 4 of 4 PageID 166



2011), and post-date Gorman, persuade the court to reconsider its prior rulings. The court

therefore now holds that the procedure of § 18.001(b) is inapplicable in federal court, even

in a case in which subject matter jurisdiction is based on diversity of citizenship. QuikTrip’s

motion to strike Jones’s billing affidavits is therefore well-taken and should be granted.

                                            *       *   *

       Accordingly, for the reasons explained, QuikTrip’s September 10, 2020 motion to

strike plaintiff’s billing affidavits is granted.

       SO ORDERED.

       October 20, 2020.



                                                _________________________________
                                                SIDNEY A. FITZWATER
                                                SENIOR JUDGE




                                                 -4-
